DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, "a pivoting pillar" of claims 7 and 15 (being a separate and distinct structural element from "a rotating mechanism" as claimed) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10  and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the guided linkage has a similar geometry as the upper and lower linkage arms" in line 17. This limitation renders the claim indefinite because it is unclear what Applicant intends to cover by the recitation of "similar geometry." See MPEP §2173.05(b)(III)(C). Claims 2-6 are rejected because they depend from claim 1, and thus also include the indefinite subject matter set forth above.
Claim 18 recites the limitation "the anti-rotation link comprises a linkage arm that travels a similar path as the linkage assembly" in lines 2-3. This limitation renders the claim indefinite because it is unclear what Applicant intends to cover by the recitation of "similar path." Again, see MPEP §2173.05(b)(III)(C).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzenbaw (US 4,721,168).

With respect to claim 1, Kinzenbaw discloses a toolbar lifting assembly for use with an agricultural implement, the lifting assembly comprising:
a housing (50);
a linkage assembly (including 52) comprising a guided linkage (including 109), an upper linkage arm (including 151, 152), and a lower linkage arm (including 157), and said linkage assembly connecting a toolbar (such as 105) of an agricultural implement and the housing; and
first and second lifting actuators (including 160) operatively connected by a trunnion (including 163) and connected to the linkage assembly, said trunnion connected at each side to the upper linkage arm, the upper and lower linkage arms extending between the trunnion and the toolbar for lifting and lowering the toolbar relative the frame via extension and retraction of the first and second lifting actuators, and the first and second lifting actuators lift the toolbar along an arced path (see col. 12, lines 1-5; also see Figs. 11, 12);
wherein the guided linkage, the upper linkage arm, and the lower linkage arm are configured to provide the arced path;
wherein the guided linkage (including 109) has a similar geometry (in the form of a polygonal or rectangular bar) as the upper and lower linkage arms (including 151, 152, 157) so that the guided linkage will follow the arced path as the toolbar is lifted (see Figs. 11-13); and
wherein the arced path terminates at a height where one or more ground support wheels connected to the toolbar will provide clearance relative to components of the agricultural implement which attach to and extend outwardly from and above a tongue (including 16) perpendicularly oriented from the toolbar while the agricultural implement transitions between a planting configuration and a transport configuration (Figs. 4, 8, and 10 show adequate clearance).

With respect to claim 2, Kinzenbaw discloses the first and second lifting actuators (including 160) comprising a cylinder having a rod that extends and retracts relative to the cylinder.

With respect to claim 3, Kinzenbaw discloses the first and second lifting actuators (including 160) utilizing hydraulics (see col. 11, lines 61-64).

With respect to claim 4, Kinzenbaw discloses a rotating assembly comprising a rotating mechanism (including 225) operatively connected to the toolbar, wherein actuation of the rotating mechanism causes the toolbar to rotate between a position transverse the tongue and a position generally parallel to the tongue.

With respect to claim 5, Kinzenbaw discloses a toolbar link (including 129, 130) operatively connected to the linkage assembly and configured to match the path of the linkage assembly.

With respect to claim 6, Kinzenbaw disclose the linkage assembly (including 52) being configured to connect to an upper member of the toolbar (see Fig. 3).

With respect to claim 7, Kinzenbaw discloses a rotating assembly for use with an agricultural planting implement having a toolbar with ends and a tongue (including 15), the rotating assembly comprising:
a rotating mechanism (including 225) connected to the toolbar configured to aid in mitigating oscillation or rotation of the ends of the toolbar, wherein actuation of the rotating mechanism causes the toolbar to rotate between a position transverse the tongue and a position generally parallel to the tongue; and
a pivoting pillar (50) connected to the toolbar to provide for the rotation of the toolbar relative to the tongue;
wherein the rotating assembly is prevented from rotating the toolbar unless the toolbar is lifted along an arced path (see col. 12, lines 1-5; also see Figs. 11, 12) to a height which clears an upper surface of components attached to and extending outwardly from and above an upper surface of the tongue (as contact with said components will prevent rotation);
wherein a geometry of the arced path is determined at least in part, by a corresponding guide (of 52 and/or 109) located on the agricultural planting implement.

With respect to claim 8, Kinzenbaw discloses the pivoting pillar being connected to upper and lower linkage arms of a toolbar linkage assembly (including 52), said upper and lower linkage arms configured to provide a path of the toolbar linkage assembly for lifting and rotating the toolbar to a height where one or more ground support wheels connected to the toolbar will provide clearance relative to the components of the agricultural implement while the agricultural implement transitions between a planting configuration and a transport configuration.

With respect to claim 9, Kinzenbaw discloses at least one anti-rotation link (including 129, 130) extending between the toolbar and the frame to aid in positioning the toolbar substantially transverse to the tongue when in a field use configuration.

With respect to claim 10, Kinzenbaw discloses means for prolonging the life of the implement, wherein the means for prolonging the life of the implement is an additional safety mechanism (including 167).


Allowable Subject Matter
Claims 11- allowed. Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.

Due to the amendments to the claims, the objections to the drawings for failing to show "a rotating actuator" and previously claimed features of the trunnion and hoses have been withdrawn. However, Applicant's arguments and amendments fail to address "a pivoting pillar" not being shown in the drawings. Therefore, the objection to the drawings for failing to show the pivoting pillar is maintained.

Applicant argues: "The amended claim language is simply not disclosed or fairly by the '168 Patent, as there are no components in same which facilitate lifting in an arced manner through the use of guide(s). For example, the '168 Patent discloses 'When the cylinders 160 are retracted, the lift linkage 52 is rotated counterclockwise to the lowered position (when viewed from the right) of FIG. 11. When the cylinders are extended, the linkage is rotated clockwise to raise the lift frame as seen in FIG. 12.' See column 12, lines 1-5, and Figures 11-12..." (See Remarks of 5/5/2021, labeled p. 10.)
Applicant's argument is unpersuasive because, as cited by Applicant, Kinzenbaw '168 teaches lifting in an arced manner (i.e. rotation counterclockwise and rotation clockwise). Kinzenbaw '168 further shows this in Figs. 11 and 12. The amended limitations including "a guided linkage" and "a guide" fail to distinguish the claimed assemblies from that taught by Kinzenbaw '168, which is considered to teach the claimed components as set forth in the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/15/21